DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-17 are pending in the application. No newly added claims are presented. Claims 18-20 have been canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the Examiner what applicant is claiming as “at least one weld line absent a selvage”. Is applicant attempting to claim that the weld line is away from the outside edge of the sheet? Claims will be examined as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5-7, 12-14, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 3,761,973 hereinafter referred to as  Leventhal in view of US Patent Publication US2014/0352071A1 hereinafter referred to as Love further in view of US Patent 6,209,156 hereinafter referred to as Hershey. Leventhal discloses a multi-layered protector article 25 suitable for protecting a mattress comprising: a generally rectangular base layer 27, at least in part form fitting with the element being protected when unfolded and with at least one elasticized edge 37 at or near at least one portion of said article’s perimeter; and a generally rectangular upper portion 26 including a plurality of removable layers 26 overlaid on one another, said upper portion commonly adhered to and with said base layer by at least one (heat) weld line along at least one portion of said article, each said at least one weld line including a plurality of welds and a plurality of perforations , said plurality of perforations defining a tear-away boundary for individually tearing away layers of said plurality o remoabl3 layers,  where at least some of said weld is used to demarcate the perforations (see fig. 6 & 13, column 2 line 55-68 and column 4 lines 1-20); wherein each of said plurality of removable layers is defined by said at least one weld line each removable layer being is individually removable from said article at said at least one weld. However does not disclose said article disclose at least one weld line absent as selvage or forming at least in part using a bioplastic, and said article is at least in part biodegradable.
Love teaches a layered disposable protector article formed at least in part using a bioplastic, and said article is at least in part biodegradable (see paragraph 0014, 0029 and 0035). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Leventhal 
Hershey teaches a disposable protector article 10 formed at least one at least one weld line absent as selvage (see fig. 3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Leventhal to have the at least one weld inward the outside edge of the apparatus as taught by Hersey. . Such a modification would yield expected results. 


Re-Claim 2 
	Leventhal as modified above discloses, 
wherein each said removable layer includes a waterproof membrane (31, third layer) on at least one side.
Re-Claim 3
	Leventhal as modified above discloses, 
wherein the side opposing the side with said waterproof membrane is comprised of at least one of cotton, rayon, polyester, bamboo, lyocell, hemp, or flax (see paragraph 0014).
Re-Claim 5
	Leventhal as modified above discloses, 
wherein said waterproof membrane includes a laminated side.
Re-Claim 6
	Leventhal as modified above discloses, 
wherein the waterproof membrane comprises at least one of at least one of polyethylene, polyurethane, polyvinylchloride, polybutylene, latex, or silicone (see paragraph 0038).

	Leventhal as modified above disclose, 
wherein said generally rectangular base layer further includes a portion 28, 29, 36 arranged to wrap around the side of a mattress and elasticized edging 37 for fitting to said mattress with each said waterproof layer functioning as a mattress protector.
Re-Claim 12
	Leventhal as modified above discloses, 
wherein said article is a seat cover (see paragraph 0001).
Re-Claim 13
	Leventhal as modified by Love discloses, the claimed invention except for wherein said article is formed, at least in part, of a non-woven material with a parallel or cross grain pattern with at least about 20 grams per square inch. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a non-woven material with a parallel or cross grain pattern with at least about 20 grams per square inch, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Having a non-woven material with a parallel or cross grain pattern doesn’t solve any disclosed issue and would work the same with any non-woven pattern. 
Re-Claim 14
	Leventhal as modified above discloses, 
wherein a second side of each removable layer faces away from said base layer, and is formed of at least of non-woven fabric.
Re-Claim 16
	Leventhal as modified above discloses, 
wherein at least one said removable layer, includes a water resistant layer.

Re-Claim 17
	Leventhal as modified above discloses, 
wherein said perforations are arranged at least in part linearly in alignment with at least one of said plurality of welds (see fig. 6).

Claims 4, 11 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leventhal as modified above further in view of US Patent Publication US2004/0040087A1 hereinafter referred to as Lack. Leventhal as modified disclose the claimed apparatus however does not disclose a multi-layered article, wherein said waterproof membrane is micro-porous or non-porous and has a thickness of at least 0.001 mm.
Lack teaches an article 10 with a waterproof membrane, wherein said waterproof membrane is micro-porous or non-porous and has a thickness of at least 0.001 mm (see paragraph 0051). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the article to have a waterproof membrane with a thickness of at least .001 mm as taught by Lack. And where the article could be used as a clothing protector. Such a modification would yield expected results. 
Re-Claim 11
	Leventhal as modified above discloses, 
wherein said article is a clothing protector.
Re-Claim 15
	Leventhal as modified above discloses, 
wherein said base layer includes an element for attaching to a person.

s 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leventhal as modified by Love further in view of US Patent 1,942,287 hereinafter referred to as Heitz. Leventhal as modified disclose the claimed apparatus however does not disclose wherein said at least one removable layer includes an unperforated tab.
Heitz teaches an article 12 wherein said at least one removable layer 12 includes an unperforated tab 15. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a tab as taught by Heitz for the purpose easily manipulating the removable layer. Such a modification would yield expected results. 
 Re-Claim 9
	Leventhal as modified above discloses, 
wherein each layer of said plurality of removable layers is removable through use of said perforations and tab.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leventhal as modified by Love further in view of US Patent  Publication US2005/0211839A1 hereinafter referred to as Movsesian. Leventhal as modified disclose the claimed apparatus however does not disclose wherein  each weld in said plurality of welds being  an ultrasonic weld.
Movsesian teaches an article 30 that utilizes an ultrasonic weld to attach layers, wherein layers are adhered by ultrasonic weld, at least part of said at least one weld co-located in a line with a plurality of perforations where at least some of said weld is used to demarcate the perforations.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to form adhere the layers and form the perforations utilizing ultrasonic welding as an alternative to heat welding as taught by Movsesian. Such a modification would yield expected results. 
Response to Arguments

Applicant argues that the prior art does not disclose a waterproof membrane however such a limitation is described in the prior art of Love. Applicant also argues the prior art does not disclose an elasticized edging, however element 37 of Leventhal clearly does. Applicant also argues that the prior art of Leventhal does not disclose the claim apparatus because it is described in the prior art as an absorption pad. It is unclear the exact point applicant is attempting to articulate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673